Citation Nr: 1701854	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-17 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee disability to include as
secondary to service-connected left and right fibula stress fractures.

2.  Entitlement to a disability rating in excess of 10 percent for left fibula stress
fracture, mild old injury to the axons of the left peroneal nerve.

3.  Entitlement to a disability rating in excess of 10 percent for right fibula stress
fracture.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to December 1985 and from May 1986 to May 1991. 

These matters are on appeal from a February 2011 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a Decision Review Officer (DRO) at the RO in August 2011 and before the undersigned Veterans Law Judge in November 2012.  A transcript of each hearing is of record.  At that hearing, he submitted additional evidence with a waiver of RO adjudication. 

During the pendency of the appeal, the Veteran's bilateral noncompensable ratings were increased to 10 percent, effective from November 30, 2010 (the date of claim).  See January 2012 Rating Decision.  The Veteran continued his appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This matter was remanded by the Board in June 2012 and September 2014.

The issues of entitlement to increased ratings are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The Veteran's right knee arthritis is as likely as not related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for right knee arthritis have been met.  38 U.S.C.A. §§ 1110 , 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim for service connection has been granted, as discussed below.  Any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Merits of the Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that a right knee disability was incurred in service following a repelling accident which fractured his right and left fibulas, which are service-connected.  See Board Hearing Transcript.  Alternatively, he asserts that his right knee disability was caused or aggravated by his service-connected fibula disabilities.  

Turning to the evidence, treatment records confirm a diagnosis of osteoarthritis of the right knee.  See e.g., April 2015 Westroads Rheumatology Associates P. C. Records. Additionally, the Board will concede an in-service leg injury as such was the basis for the grant of entitlement to service connection for his bilateral fibula disabilities.  See 1985 Medical Board; see also June 1986 rating decision.  The first and second elements of Shedden are thereby met. 

With respect to the remaining element of a nexus, the record includes two positiveopinions from the Veteran's private care clinicians Dr. J. S., M.D and nurse practitioner L. B.-L.  Both clinicians opined that the Veteran's knee disability was at least as likely as not the result of the initial injury in-service that caused his fibula disorders.  See B.-L.'s April 2015 Examination Report and Dr. S.'s June 2015 Correspondence.  Specifically, B.-L. determined that "enough trauma was...[initially] sustained to the micro architecture of the knee cartilaginous surfaces that [it] contributed to the development of his osteoarthritis."  B.-L. came to this conclusion following physical examination, diagnostic testing and in-person interview of the Veteran.  Correspondingly, Dr. S. opined that the clinical records in evidence supported B.-L.'s opinion making in-service incurrence likely.

These collective opinions are found adequate as they were predicated on detailed review of the Veteran's treatment records and in-person examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, these private medical opinions are the most probative evidence of record as the Board has determined there is no adequate medical opinion to the contrary.

There are two negative opinions of record.  The February 2011 VA examination was previously found to be inadequate.  The second VA examination report from January 2015 is no more or less persuasive than the private opinions discussed above.  However, as the service connection claim is being granted, there is no need to discuss the findings of the January 2015 examination.

Accordingly, the Board finds that the evidence of record places the evidence, at minimum, in equipoise regarding the question of whether the arthritis of the Veteran's right knee is related to his military service.  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for right knee arthritis is granted. 38 U.S.C.A. § 5107 (b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).


ORDER

Entitlement to service connection for a right knee arthritis is granted.


REMAND

With regard to the increased ratings claims the Board finds that further development is necessary.  In January 2015, the Veteran was afforded a new VA examination following his reports of increased symptomology of his fibula disabilities.  In pertinent part, on examination the Veteran was found negative for malunion or nonunion.  No rationale was provided in support of this determination.  Such an omission is particularly important, as diagnostic testing was not conducted in conjunction with this examination.  

Correspondingly, the Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that '[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.'  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Here, the February 2011 and January 2015 VA examination reports do not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination.  The examiner must review the record and perform the appropriate diagnostic tests necessary to properly complete the requested examinations.  

(a) The examiner should describe all symptomatology due to the Veteran's service-connected right and left fibula disabilities.  

(b) The examiner must further comment as to whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and the degree to which any additional range of motion is lost due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

(c) The examiner should discuss whether the Veteran's right and left fibula stress fractures caused nonunion with loose motion or malunion with slight, moderate, OR marked knee or ankle disability.

a. The examiner should also specifically address whether the symptoms approximate malunion of the tibia and fibula with loose motion, requiring a brace.

b. The examiner should also specifically address whether the symptoms approximate malunion of the tibia and fibula with marked, moderate, or slight knee or ankle disability.

c. The basis for such a determination, including findings noted on diagnostic testing results, must be provided.

(d) Pursuant to Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

(e) The examiner should identify the nerve(s) affected by the right and left fibula disability and indicate whether there is complete or partial paralysis, neuralgia, or neuritis and whether any such condition is mild, moderate, or severe in nature.

(f) The examiner should also provide an opinion concerning the impact of the Veteran's service-connected right and left fibula stress fracture disability on his ability to work.
A rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Then, after undertaking any additional development deemed necessary, readjudicate the claim on appeal.  If any benefit sought is denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


